—In an action, inter alia, to recover rent from a holdover tenant, the defendant appeals from a judgment of the Supreme Court, Orange County (Slobod, J.), dated August 21, 2001, which, after a nonjury trial on the issue of damages, is in favor of the plaintiff and against it in the principal sum of $50,756.25.
Ordered that the judgment is affirmed, with costs.
The conclusions of the court after a nonjury trial are entitled to great deference on appeal and will not be set aside unless they could not have been reached under any fair interpretation of the evidence (see Islamic Ctr. of Harrison v Islamic Science Found., 262 AD2d 362). In the instant case, there is no basis to disturb the Supreme Court’s determination, as the evidence established that the defendant continued to use and occupy the demised premises after the lease expired.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J.P., Smith, H. Miller and Mastro, JJ., concur.